 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11 PATRICK T. PRENDERGAST, an                    Case No. CV 19-9768-CBM-AFM(x)
12 individual; and CANOPUS                       JUDGMENT [JS-6]
   BIOPHARMA, INC., a Nevada
13
   Corporation
14
                  Petitioners,
15

16        v.
17
     CASCADE ESTATES, LTD.,
18
                  Respondent.
19

20

21

22        Consistent with the Order re Petition to Confirm Arbitration Award, judgment

23 is entered in favor of Petitioners Patrick Prendergast and Canopus Biopharma, Inc.,

24 and against Respondent Cascade Estates, LTD., in the amount of $195,883.23.

25

26 DATED: April 9, 2020.                          _______________________________

27                                                Honorable Consuelo B. Marshall
      CC:FISCAL
                                                  UNITED STATES DISTRICT JUDGE
28

                                             1
